DETAILED ACTION
Status of Application
The amendments to the and remarks filed 25 July 2022 are acknowledged and have been considered in their entireties.  Claims 4, 14, 20, 25 and 36 are canceled, claims 47-51 are new.  Thus, 1-3, 9, 33-25, 37-39 and 42-51 are pending and subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 July 2022 has been considered by the examiner.  See initialed and signed IDS form. 

Withdrawal of Previous Rejections
The rejection of claims 1-4, 9, 14, 20, 25, 33-39 and 42-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to is withdrawn in view of the amendments to claim 1 to introduce a comparative for the limitations of “for increasing the activity of one or more proteins”.
The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments to make said claim depend from claim 42 (rather than itself).
The rejection of claims 1-4, 9, 14, 20, 25, 33-39 and 42-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to claim 1 to recite specific proteins for modification in each of the four different metabolic pathways.
Maintained Rejection(s)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 33-34, 37-38, 42-49 and 51 are rejected under 35 U.S.C. 102(a)(1) & 102 (a)(2) as being anticipated by Argyros et al. (WO 2015/023989 – cited on IDS).
Argyros et al. teach:
Regarding claim 1, a recombinant microbial host cell comprising a first genetic modification which increases the conversion of acetate into an alcohol by overexpressing a bi-functional acetaldehyde/alcohol dehydrogenase (AdhE) [See claims 94-104; paragraph 0101; Table 2]; 
Regarding claim 1, said recombinant microbial host cell is also modified in a second pathway to introduce a sugar transporter-like protein (STL1) protein which is a glycerol proton symporter capable of transporting glycerol across plasma membrane (See paragraph 0014, 0112 and claims 3-4; Table 2);
Regarding claim 1, said recombinant microbial host cell is also modified in a third metabolic pathway to increase activity in the function of a their metabolic pathway for converting a C5 carbohydrate (e.g. xylose or arabinose) to ethanol or isopropanol by introducing heterologous genes/enzymes or increasing the function of native enzymes of xylose isomerase, arabinose isomerase (AraA), ribulokinase (AraB), ribulose 5-epimerase (See paragraphs 0022, 0189-0198, claims 43-45 and Table 3); or xylose isomerase (XylA), xylulokinase (XKS1), transketolase (TKL2), transaldolase (TAL1), ribose-5-phosphate ketol-isomerase (RI1) (See paragraphs 0196 and Table 3 and claim 106).
Regarding claim 1, said recombinant microbial host comprises natively expressed proteins such as gpd1, gpd2, gpp1 and gpp2 that function in glycerol production (See paragraph 0063, 102-103, 0156 and claim 100; Table 2; claims 10-13).  
Regarding claims 1 and 2, the recombinant host cells are genetically modified to produce ethanol (See paragraph 0024 and claim 49).
Regarding claims 1 and 3, the genes of the second and third pathway are heterologously expressed (See paragraph 0220, which teaches heterologous expression of xylose isomerase; and heterologous expression of STL1, see paragraphs 0014 and Example 1).
Regarding claims 1 and 9, said recombinant microbial host cell comprises a acetyl-CoA synthetase enzyme, such as Acs2 (See claim 36 and paragraphs 104 and 106).   
Regarding claims 33-34, said recombinant microbial host cell further has a deletion or inactivation of an aldose reductase gene, specifically GRE3 (see claims 101-102).
Regarding claims 37-38 and 42-43; it is suggested to improve the kinetics of the oxidative branch of the PPP pathway by increasing expression of ZWF1, changing expression of transcription factor Stb5p and producing more CO2.  The later increases the availability of NADPH for NADPH alcohol dehydrogenases (See paragraph 0193).  
Regarding claims 44-46, the recombinant microbial host cell is a Saccharomyces cerevisiae host cell (See claims 81-82 and all Examples). 
Regarding claim 47, the source of ADHE is selected from those including Bifidobacterium adolescentis/SEQ ID NO: 103, with Bifidobacterium adolescentis being the preferred source – See paragraphs 0175-0177.
Regarding claim 48, the source of ACS2 is from S. cerevisiae (See paragraph 0105).
Regarding claim 49, the source of the STL1 is from S. cerevisiae or Pichia sorbitophila See paragraph 0157.
Regarding claim 51, the source of ARAB is Bacteroides thetaiotacomicron (See paragraph 0114); 
	 

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Argyros et al. (WO 2015/023989 – cited on IDS).  It is asserted the Argyros et al. do not teach wherein the combining the genetic modification in a recombinant host cell that natively expressed GPD1, GPD2, GPP1 and GPP2 (See Remarks, p. 7).
	The Examiner has considered this argument but does not find them convincing.  In the first instance, it is noted dependent claims 44-46 recite that the host cell is yeast, and specifically from the genus and species Saccharomyces cerevisiae.  Thus, said host cell must necessarily natively express GPD1, GPD2, GPP1 and GPP2.  Argyros et al. teach the recombinant microbial host cell is a Saccharomyces cerevisiae host cell and use this species in all of the Examples (See also claims 81-82).  As they do not teach eliminating any of GPD1, GPD2, GPP1 and GPP2 then, said proteins must be inherently be natively expressed.  In addition, Argyros et al. teach many instances when GPD1/2 are knocked out, this presents significant problems for the S. cerevisiae host cell (See paragraphs 0153.  As a way around this, leaving the proteins involved in glycerol metabolic pathway intact and instead overexpression of the glycerol importer STL1 is utilized as a means to solve this problem (See paragraphs 0154-0157).  This is apparent in each of the Examples, wherein none of the native glycerol proteins are modified in the native S. cerevisiae host cells and thus are natively expressed.  
	Thus, the rejection of record is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Argyros et al. (WO 2015/023989 – cited on IDS) as applied to claims 1-3, 9, 33-34, 37-38, 42-49 and 51 above, and further in view of Sato et al. (US 2015/0307872 – cited previously).
The teachings of Argyros et al. are described above and incorporated in their entirety to the instant rejection.  Argyros et al., however, do not teach a modified recombinant microbial host cell that further comprises a mutation to a polypeptide encoded by an iron-sulfur cluster gene such as YFH1, ISU1 or NFS1 (in addition to wherein the host cell consumes xylose and has an increase in activity of xylose isomerase, xylulokinase, transketolase, transaldolase, ribose-5-phosphate isomerase and/or ribulose-phosphate-3-epimerase activities).  
Sato et al. teach a recombinant microbial host cell of S. cerevisiae which has been modified for enhanced xylose fermentation in the production of biofuels, wherein said S. cerevisiae has been modified to delete or attenuate the activities of GRE3 and ISU1 (e.g. an iron-sulfur cluster protein), in addition to having increased xylose isomerase, xululokinase XYL3 and transaldolase TAL1 activities (See paragraphs 0009, 0039, 0082, 0084-0085/Example 3).  The result was enhanced xylose fermentation which leads to enhanced ethanol production in yeast (See paragraph 0031 and Example 1/3).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the recombinant yeast of Argyros et al. to not only increase the activity of xylose isomerase, xylulokinase and/or transaldolase (as in claim 20) but to further mutate or delete GRE3 and ISU1 which Sato et al. demonstrate enhances xylose fermentation for the production of ethanol.  This would motivate one of skill in the art to further include a mutation in ISU1 (as well as HOG1, IRA2 and GRE3) because Sato et al. demonstrate in Example 1/3 that this increases ethanol yield and xylose utilization, wherein this would be motivation in and of itself for said skilled artisan who wants to produce the most ethanol as possible.  One skilled in the art would have a reasonable if not significant expectation of success for including mutations/deletions in the S. cerevisiae strains of Argryros et al. for ISU1 (as well as HOG1, IRA2 and GRE3) because Sato et al. detail the precise point mutations necessary to inactivate the proteins or how to delete said proteins also in S. cerevisiae.  
As such, the references when combined render the instant claims as prima facie obvious. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Argyros et al. (WO 2015/023989 – cited on IDS) as applied to claims 1-3, 9, 33-34, 37-38, 42-49 and 51 above, and further in view of Hasunuma et al., (J. Biosci. Bioeng., 2014 – cited previously).
The teachings of Argyros et al. are described above and incorporated in their entirety into the instant rejection.  Argyros et al., however, do not teach a modified recombinant microbial host cell/yeast that overexpresses an alcohol dehydrogenase 1.  
They do, however, teach that along with improved kinetics of the oxidative branch of the PPP pathway in said yeast is achieved by increasing expression of ZWF1, changing expression of transcription factor Stb5p and producing more CO2; which increases the availability of NADPH for NADPH alcohol dehydrogenases (See paragraph 0193).  
Hasunuma et al. teach that co-overexpression of transaldolase TAL1 and alcohol dehydrogenase ADH1 in S. cerevisiae strains which are engineered for ethanol production on xylose results in a synergistic effect for said engineered S. cerevisiae to produce increased ethanol in the presence of the inhibitor furfural and produces 1.3 to 2.3 times more/an increase of 127% of ethanol in the presence of furfural compared to unmodified strains or just expressing TAL1 alone (See Abstract, Table 1 and last paragraph of p.169).  
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the recombinant yeast of Argyros et al. to modify the recombinant yeast S. cerevisiae and to further include overexpression of alcohol dehydrogenase 1 (ADH1) because Argyros et al. already teach the modifications necessary for said ADH1 to have increased cofactor (NADPH) and because Hasunuma et al. teach that co-expression of ADH1 and TAL1 (one of the enzymes taught which should be overexpressed in S. cerevisiae for xylose metabolism by Argyros et al. (See claim 106; paragraph 0196)) results in synergistic improvement in the fermentation of said S. cerevisiae for ethanol production.  The improvement results in being able to produce ethanol in much greater quantities in the presence of the inhibitor furfural when said S. cerevisiae is grown on xylose, as compared to either enzyme alone or not at all.  This in motivation in and of itself for one skilled in the art of S. cerevisiae fermentation when using xylose as a carbon source for ethanol production because such a significant improvement of yield would be highly desirable.  One skilled in the art would also have a reasonable expectation of success of additionally adding ADH1 overexpression to the S. cerevisiae of Argyros et al. because they utilize the same species (e.g. S. cerevisiae) for ethanol production as from xylose as Hansunuma et al. and because Argyros et al. already suggest modifications for increasing the NADPH cofactor for alcohol dehydrogenases, wherein ADH1 is a NADPH alcohol dehydrogenase, meaning additionally overexpressing said AHD1 would work well given the additional cofactor available for the enzyme.
As such, the references when combined render the instant claims as prima facie obvious. 

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejections of record for claims 35 and 39 under 35 U.S.C. 103 as obvious over Argyros et al. (WO 2015/023989 – cited on IDS) in view of Sato et al. (US 2015/0307872 – cited previously) for claim 35, and in view of Hasumuma et al. (J. Biosci. Bioeng., 2014 -cited previously).  
In the first instance, it is asserted the Argyros et al. do not teach wherein the combining the genetic modification in a recombinant host cell that natively expressed GPD1, GPD2, GPP1 and GPP2 (See Remarks, p. 7).  However, as noted above, this assertion has been addressed.  As a way around many of the problems that result in growth deficiencies of the recombinant host cell S. cerevisiae that is caused by deleting native glycerol metabolic pathway proteins, overexpression of STL1 while leaving the native glycerol pathway proteins intact overcomes these issues - See paragraph 0153-156 and all of the Examples wherein none of the natively expressed GPD1, GPD2, GPP1 and GPP2 are modified but rather STL1 is overexpressed.
	The second point of traversal by Applicant’s revolves around the same point.  Essentially it was surprising that leaving the native glycerol metabolic proteins intact while combined with the deletion of ADHE, overexpression of STIL1 and manipulation of one or another xylose or arabinose metabolic pathways resulted in host cells with maintained growth.  However, this is not so surprising given the teachings in Argyros et al. as noted above in paragraphs 0153-0156 and in the Examples that do not modify the native glycerol metabolic proteins in any way.  They specifically state at paragraph 0153-0154:

Medina noted several issues with the mhpF- containing strain that needed to be addressed before implementing industrially, including significantly reduced growth and product formation rates than yeast comprising GPD1 and GPD2.

[0154] Additional attempts to redirect flux from glycerol to ethanol have included the engineering of a non-phosphorylating NADP+-dependent glyceraldehydes-3 -phosphate dehydrogenase (GAPN) into yeast, either with or without the simultaneous knockout of GPD1. Bro, C, et al, Metab. Eng. 5:102-111 (2006); U.S. Patent Appl. Pub. No. US2006/0257983; Guo, Z.P., et al, Metab. Eng. 75:49-59 (2011). 
However, other cellular mechanisms exist to control the production and accumulation of glycerol, including glycerol exporters such as FPS1 and the glycerol/H+ symporter STL1, that may not require the engineering of alternate NADP+/NADPH coupling or deletion of glycerol synthesis genes. Tamas, M.J., et al, Mol Microbiol 57: 1087-1004 (1999) and Ferreira, C, et al. (2005).

	As such, the rejections of record are maintained.

New Rejection – Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50 is rejected under 35 U.S.C. 103 as being unpatentable over Argyros et al. (WO 2015/023989 – cited on IDS) as applied to claims 1-3, 9, 33-34, 37-38, 42-49 and 51 above, and further in view of Oeser et al. (US 2019/0106464 – cited herein).
The applied reference of Oeser et al. has common inventorship with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The teachings of Argyros et al. are described above and incorporated in the their entirety into the instant rejection.  Argyros et al., however, do not teach wherein the xylose isomerase is from the genus Catonella sp. or from Catonella morbi.  
	Oeser et al. teach modified S. cerevisiae host cells for the increased production of ethanol, wherein said host cell is modified to utilize the C5 carbon xylose as carbon source by overexpression a xylose isomerase from Catonella morbi (WP_023355929) – See paragraph 0058; Tables 2-3.
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the recombinant yeast of Argyros et al. to utilize a known xylose isomerase such as those from Catonella morbi (WP_023355929) as taught by Oeser et al. because Argyros et al. teach any xylose isomerase from E.C. 5.3.1.5 can be utilized (See paragraph 0063).  One skilled in the art would find it obvious to substitute one known equivalent enzyme for another because they would be expected to work in the same manner with predictable and expected results (KSR v. Teleflex, 550 U.S., 127 S. Ct. 1727 (2007)).  Furthermore, as in MPEP 2144.06, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Thus, the references when combined, render the instant claim(s) obvious.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 October 2022